Citation Nr: 9906053	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  97-06 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1967.  

This matter came before the Board of Veterans' Appeals 
(Board) from a June 1995 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island that denied the veteran a permanent and total 
disability rating for pension purposes.  A notice of 
disagreement was received in January 1996.  A statement of 
the case was issued in February 1996.  A VA Form 9 appears to 
have been received in January 1997.  


REMAND

Controlling law and regulations provide that a proper appeal 
consists of a timely notice of disagreement in writing and, 
after a statement of the case has been furnished, a timely 
substantive appeal. 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.200 (1998).  A substantive appeal must be filed within 
60 days from the date of mailing of the statement of the case 
or within the remainder of the one-year period from the date 
of mailing of the notification of the initial review and 
determination being appealed, whichever period ends later. 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302(b) (1998).

In the veteran's case, it appears that the RO did not address 
the question of whether the veteran filed a timely 
substantive appeal as to his claim of entitlement to a 
permanent and total disability rating for pension purposes.  
The date of mailing of the notice of denial of this claim on 
appeal and the dates on which the veteran later submitted 
certain responses, suggests that further development is 
required to determine whether an appeal within the meaning of 
38 C.F.R. § 20.200 was filed.  This is required because the 
Board does not have jurisdiction to act if a timely notice of 
disagreement and timely appeal were not filed with respect to 
each issue. See Roy v. Brown, 5 Vet. App. 554, 556 (1993). 
Cf. Rowell v. Principi, 4 Vet. App. 9 (1993). Additionally, a 
remand is required in order to afford the veteran adequate 
notice and opportunity to comment on this jurisdictional 
question. Bernard v. Brown, 4 Vet. App 384 (1993). The case 
is therefore REMANDED for the following actions:

The RO should determine whether a timely 
substantive appeal was received as to the 
veteran's claim of entitlement to a 
permanent and total disability rating for 
pension purposes. See 38 C.F.R. 
§§ 20.200, 20.302, 20.303 (1998).  If it 
is determined that the veteran submitted 
a timely substantive appeal the RO should 
return the case to the Board after 
notifying the veteran that the Board may 
find that the appeal was not timely and 
that he could make arguments as to its 
timeliness.  If the RO finds that the 
substantive appeal was not timely then 
the RO should notify the veteran and 
furnish appellate rights.


By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate decision warranted.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 3 -


